Title: To George Washington from Alexander Hamilton, 18 March 1794
From: Hamilton, Alexander
To: Washington, George


          
            Treasury Department March 18th 1794
          
          I certify that the installments which according to the contracts respecting the Debt to
            France accrue in the present year are 1,500,000 livres on the 3rd of September, and
            1,000,000 of livres on the 5th of November: which, was there no anticipation, would be
            payable on those days respectively. The amount anticipated, there
            being some unsettled items, cannot be pronounced until a definitive settlement shall
            have been had.
          
            Alexandr HamiltonSecy of the Treasy
          
        